PRELIMINARY INFORMATION STATEMENT SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: Preliminary Information Statement ¨ Confidential, For Use of the Commission only x Definitive Information Statement (as permitted by Rule 14c-5(d)(2)) ATLAS CAPITAL HOLDINGS, INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): x No Fee Required ¨ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing party: (4) Date filed: INFORMATION STATEMENT NOTICE OF STOCKHOLDER ACTION TAKEN BY WRITTEN CONSENT IN LIEU OF A MEETING OF STOCKHOLDERS TO ALL STOCKHOLDERS OF ATLAS CAPITAL HOLDINGS, INC. This information statement is being furnished in connection with action taken by shareholders holding a majority of the voting power of our company. On November 28, 2011 shareholders owning 90,075,000 or approximately 64% of our total outstanding shares on such date (the Majority Shareholders”), approved in writing following three changes to the Company’s Articles of Incorporation (1) a name change for the Company from its current name, Atlas Capital Holdings, Inc., to GreenTech Holdings, Inc. (2) authorization for the Company to issue 1,000,000 preferred stock; and (3) a reverse stock split of the Company’s common stock at a ratio of 1 for 1000.There will not be a meeting of shareholders and none is required under Nevada Statutes. Section 78.320 of the Nevada Revised Statutes provides that any action required to be taken at an annual or a special meeting of the stockholders of a Nevada corporation may be taken by written consent in lieu of a meeting, if the consent is signed by stockholders owning at least a majority of the voting power as determined on the record date. This information statement is first being mailed on or about December 9, 2011, to the holders of our outstanding common stock. The Record Date is as of November 28, 2011 the record date the shareholders written consents were signed and delivered to us. At November 28, 2011, we had 141,303,383 shares of our common stock outstanding.
